Title: 24th.
From: Adams, John Quincy
To: 


       It is feared that some bad consequences, will ensue, from the high-go, of the Syllogists last evening. Borland, it seems, was the most active of them all; he collar’d Mr. Reed, and threw an handful of gravel, in his Face, and was rather disrespectful to Mr. James; He went this morning to the former, to make an apology for his Conduct, but was told, it could not be received, as the matter was already laid before the Government. Thus those fellows play the Tyrants here; they have no regard, no allowances for youth, and Circumstances; they go out, when they are almost certain of being insulted, and then bring the scholar, for a crime of which he knew nothing, under public censure. They cannot with any face, say that a scholar ought to be so severely punished for depriving himself of his Senses. For there are here, in College persons, who have seen Mr. Reed, as much much intoxicated, as Borland was yesterday; and behaving quite as ill. But Compassion is too great a Virtue, ever to be admitted into the breast of a Tutor, here. It is supposed however that Borland’s punishment will not be very severe, because it requires an unanimous Vote among the Governors of the College to punish a Student, and they are said to be at such Variance one with the other, that they can very seldom all agree.
      